DETAILED ACTION
Claim(s) 1-28 are presented for examination. 
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 and 21-24 are amended.
Claims 3, 5, 8, 10, 13, 15, 18 and 20 are canceled.
Claim(s) 25-28 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29th, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2016/070509 submitted on January 8th, 2016.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 and 21-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel et al. (US 2011/0281574 A1) hereinafter “Patel” in view of Lindoff et al. (US 2017/0245288 A1) hereinafter “Lindoff”.

Regarding Claims 1 and 6,
	Patel discloses a base station [see fig. 14, pg. 12, ¶156, lines 8-14, an access point “1402”], comprising: 
	a processor [see fig. 14, pg. 12, ¶156, lines 8-14, a processor]; and
	a non-transitory computer-readable storage medium [see fig. 14: “1422”, pg. 12, ¶154, lines 30-34, a memory component “1422”] coupled to the processor [see fig. 14, pg. 12, ¶156, lines 8-14, implemented by the processor] and storing programming instructions [see fig. 14, pg. 12, ¶154, lines 30-34, maintaining information or code] for execution by the processor [see fig. 14, pg. 12, ¶156, lines 8-14, to be executed by the processor], the programming instructions [see fig. 14, pg. 12, ¶154, lines 30-34, the information or code] instruct the processor to [see fig. 14, pg. 12, ¶156, lines 8-14, configure the processor to]:
 	determine first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, determine information] indicating a first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, representing a list of PN offset(s)], wherein the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual carrier frequency of a first cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by a terminal [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by an access terminal];
	send the first information to the terminal [see fig. 4: Step “406”, pg. 7, ¶80, lines 1-4, send the request for timing information to the access terminal].
	Patel does not explicitly teach “determining second information indicating a second carrier frequency offset, wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the terminal, and the actual second carrier frequency is used for cell reselection; and, sending through the first cell, the second information to the terminal; wherein the second cell is an inter-frequency cell of the first cell”.
	However Lindoff discloses determining second information indicating a second carrier frequency offset [see fig. 4: Step “420”, pg. 4, ¶69 lines 1-15, determine an offset based on the cell identity of the second cell], wherein the second carrier frequency offset [see fig. 4: Step “420”, pg. 4, ¶69 lines 1-15, the offset based on the cell identity of the second cell] is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the terminal [see fig(s). 1 & 4: Step “420”, fig. 1, pg. 3, ¶76 lines 1-6; pg. 4, ¶69 lines 1-15, is an offset between the carrier frequency of the second cell and a carrier frequency of another cell (the first cell) with relatively small bandwidth which is communicated to MTC device(s)], and the actual second carrier frequency is used for cell reselection [see pg. 3, ¶61 lines 1-8, and the carrier frequency of the first cell is selected based on the cell identity of the second cell]; and, 
	sending through the first cell [see fig(s). 1 & 5: Step “550”, pg. 3, ¶76 lines 1-6; pg. 4, ¶82 lines 1-4, transmitting the control signaling of the first cell overlaid], the second information to the terminal [see fig(s). 1 & 5: Step “550”, pg. 3, ¶76 lines 1-6; pg. 4, ¶82 lines 1-4, on transmissions of the second cell comprising relevant subframe for the first and second cells to MTC device(s)]; wherein 
	the second cell is an inter-frequency cell of the first cell [see pg. 5, ¶100 lines 1-9, the carrier frequencies of the first and second cells are offset as a function of the second cell physical cell ID (PCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining second information indicating a second carrier frequency offset, wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the terminal, and the actual second carrier frequency is used for cell reselection; and, sending through the first cell, the second information to the terminal; wherein the second cell is an inter-frequency cell of the first cell” as taught by Lindoff in the system of Patel to provide spectrum efficient methods and devices that enable accommodation of MTC devices in coexistence with broadband communication [see Lindoff pg. 1, ¶9 lines 1-6].

Regarding Claims 2 and 7,
	Patel discloses the base station [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”] as set forth above, wherein the first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, the information] comprises at least one of a value [see fig. 5, pg. 8, ¶95, lines 8-13, a timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] and an indication parameter [see pg. 8, ¶93, lines 8-9, a parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)], and the indication parameter [see pg. 8, ¶93, lines 8-9, the parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] corresponds to the value [see fig. 5, pg. 8, ¶95, lines 8-13, relates to the timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)].
	Patel does not explicitly teach “the second information comprises at least one of a value of the second carrier frequency offset”.
	However Lindoff discloses the second information comprises at least one of a value of the second carrier frequency offset [see fig(s). 1 & 4: Step “420”, fig. 1, pg. 3, ¶76 lines 1-6; pg. 4, ¶69 lines 1-15, an offset between the carrier frequency of the second cell and a carrier frequency of another cell (the first cell)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the second information comprises at least one of a value of the second carrier frequency offset” as taught by Lindoff in the system of Patel for the same motivation as set forth in claim 6.

Regarding Claims 4 and 9,
	Patel discloses the base station [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”] as set forth above, wherein the sending of the first information to the terminal [see fig. 4: Step “406”, pg. 7, ¶80, lines 1-4, the sending of the request for timing information to the access terminal] comprises sending a first broadcast message or a first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, sending a message], and the first broadcast message or the first dedicated message carries the first information [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, the message including a specific request for timing information and control information].
	Patel does not explicitly teach the sending through the first cell of the second information to the terminal comprises “sending a second broadcast message”.
	However Lindoff discloses the sending through the first cell of the second information to the terminal comprises sending a second broadcast message [see pg. 6, ¶110, lines 1-6, transmit broadcast information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sending through the first cell of the second information to the terminal comprises “sending a second broadcast message” as taught by Lindoff in the system of Patel for the same motivation as set forth in claim 6.

Regarding Claims 11 and 16,
	Patel discloses a device [see fig. 18, pg. 14, ¶174, lines 1-6, a wireless device or access terminal “1850”], comprising:
	a processor [see fig. 18, pg. 14, ¶175, lines 12-17, a processor “1830”]; and
	a non-transitory computer-readable storage medium [see fig. 18, pg. 14, ¶175, lines 12-17, a memory “1832”] coupled to the processor [see fig. 18, pg. 14, ¶175, lines 12-17, connected to the processor “1830”] and storing programming instructions [see fig. 18, pg. 14, ¶175, lines 12-15, storing instructions] for execution by the processor [see fig. 18, pg. 14, ¶175, lines 12-15, to be implemented or performed by the processor “1830”], the programming instructions [see fig. 18, pg. 14, ¶175, lines 12-15, the instructions] instruct the processor to [see fig. 18, pg. 14, ¶175, lines 12-15, configure the processor “1830” to]:
	receive first information that indicates a first carrier frequency offset from a base station [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, receive timing information of pilot signals comprising a PN code offset from nearby access points], wherein the first carrier frequency offset [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, the PN code offset] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual carrier frequency of a first cell [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, to be obtained] by the device [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal]; and
	obtain [see pg. 7, ¶77, lines 1-3, obtain] the actual carrier frequency of the first cell [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives the pilot signal from its serving access point] according to the first information [see pg. 7, ¶77, lines 1-3, respective to the timing information].
	Patel does not explicitly teach “receive second information that indicates a second carrier frequency offset from the base station through the first cell, wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the device, and the actual second carrier frequency is used for cell reselection; and obtain the actual carrier frequency of second cell according to the second information; wherein the second cell is an inter-frequency cell of the first cell”.
[see fig(s). 1 & 5: Step “550”, pg. 3, ¶76 lines 1-6; pg. 4, ¶82 lines 1-4, communicate with a base-station, the control signaling of the first cell overlaid on transmissions of the second cell comprising relevant subframe for the first and second cells], wherein the second carrier frequency offset [see fig. 4: Step “420”, pg. 4, ¶69 lines 1-15, the offset based on the cell identity of the second cell] is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the device [see fig(s). 1 & 4: Step “420”, fig. 1, pg. 3, ¶76 lines 1-6; pg. 4, ¶69 lines 1-15, is an offset between the carrier frequency of the second cell and a carrier frequency of another cell (the first cell) with relatively small bandwidth which is communicated to MTC devices], and the actual second carrier frequency is used for cell reselection [see pg. 3, ¶61 lines 1-8, the carrier frequency of the first cell is selected based on the cell identity of the second cell]; and 
	obtain the actual carrier frequency of second cell according to the second information [see fig(s). 1 & 5: Step “550”, pg. 3, ¶76 lines 1-6; pg. 4, ¶82 lines 1-4, communicate with the base-station, carrier frequency of the second cell and the carrier frequency of another cell (the first cell) with relatively small bandwidth]; 
	wherein the second cell is an inter-frequency cell of the first cell [see pg. 5, ¶100 lines 1-9, the carrier frequencies of the first and second cells are offset as a function of the second cell physical cell ID (PCI)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive second information that indicates a second carrier frequency offset from the base station through the first cell, wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the device, and the actual second carrier frequency is used for cell reselection; and obtain the actual carrier frequency [see Lindoff pg. 1, ¶9 lines 1-6].

Regarding Claims 12 and 17,
	Patel discloses the device [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”] as set forth above, wherein the first information [see fig. 4: Step “402”, pg. 7, ¶77, lines 1-3, the information] comprises at least one of a value [see fig. 5, pg. 8, ¶95, lines 8-13, a timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] and an indication parameter [see pg. 8, ¶93, lines 8-9, a parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)], and the indication parameter [see pg. 8, ¶93, lines 8-9, the parameter “c”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)] corresponds to the value [see fig. 5, pg. 8, ¶95, lines 8-13, relates to the timing error value “e”] of the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, of the list of PN offset(s)].
	Patel does not explicitly teach “the second information comprises at least one of a value of the second carrier frequency offset”.
	However Lindoff discloses the second information comprises at least one of a value of the second carrier frequency offset [see fig(s). 1 & 4: Step “420”, fig. 1, pg. 3, ¶76 lines 1-6; pg. 4, ¶69 lines 1-15, an offset between the carrier frequency of the second cell and a carrier frequency of another cell (the first cell)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the second information comprises at least 

Regarding Claims 14 and 19,
	Patel discloses the device [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”] as set forth above, wherein the receiving of the first information [see fig. 6: Step “602”, pg. 8, ¶103, lines 1-4, the access terminal receives timing information] comprises receiving a first broadcast message or a first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, receiving a message], and the first broadcast message or the first dedicated message [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, the message] carries the first information [see fig. 4: Step “406”, pg. 7, ¶80, lines 4-8, including a specific request for the timing information and control information].
	Patel does not explicitly teach the receiving through the first cell of the second information to the terminal comprises “the second broadcast message carries the second information”.
	However Lindoff discloses the receiving through the first cell of the second information to the terminal comprises the second broadcast message carries the second information [see fig(s). 1 & 5: Step “550”, pg. 3, ¶76 lines 1-6; pg. 4, ¶82 lines 1-4, control signal transmissions of the second cell comprising relevant subframe for the first and second cells to MTC device(s)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the receiving through the first cell of the second information to the terminal comprises “the second broadcast message carries the second information” as taught by Lindoff in the system of Patel for the same motivation as set forth in claim 11.

Regarding Claims 21 and 22,
	The combined system of Patel and Lindoff discloses the base station as set forth above [see fig. 14, pg. 12, ¶156, lines 8-14, the access point “1402”].
	 Patel further discloses wherein the first carrier frequency offset comprises a first uplink carrier frequency [see pg. 8, ¶89, lines 5-10, the carrier frequencies], the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by the terminal [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal] comprises: 
	the first uplink carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by the terminal [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal], and the actual cell uplink carrier center frequency [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives a pilot signal from its serving access point] is used for a random access procedure [see pg. 13, ¶165, lines 1-7, a better system reselection (BSR) procedure].

Regarding Claims 23 and 24,
	The combined system of Patel and Lindoff discloses the device as set forth above [see fig. 18, pg. 14, ¶174, lines 1-6, the wireless device or access terminal “1850”].
	Patel further discloses wherein the first carrier frequency offset comprises a first uplink carrier frequency [see pg. 8, ¶89, lines 5-10, the carrier frequencies], the first carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a cell carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by the device [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal] comprises: 
	the first uplink carrier frequency offset [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, the list of PN offset(s)] is a carrier frequency offset [see fig. 5, pg. 8, ¶91, lines 3-12, is a time difference parameter “D” representing a timing difference] between an actual cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, between a time at which the access terminal receives a pilot signal from its serving access point] and a cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, and a time at which the access terminal receives a pilot signal from a neighboring access point] that is obtained [see pg. 7, ¶77, lines 1-3, which is obtained] by the device [see fig. 4: Step “402”, pg. 7, ¶77, lines 3-12, by the access terminal], and the actual cell uplink carrier frequency [see fig. 5, pg. 8, ¶91, lines 3-12, the time at which the access terminal receives a pilot signal from its serving access point] is used for a random access procedure [see pg. 13, ¶165, lines 1-7, a better system reselection (BSR) procedure].

Regarding Claims 25 and 26,
	The combined system of Patel and Lindoff discloses the base station according to claim 6. 
	Patel further discloses wherein the carrier frequency of the second cell that is obtained by the terminal is an integral multiple of 100 kHz that is closest to the actual carrier frequency of the second cell [see pg. 13, ¶163, lines 1-6, the single frequency or one or more of the multiple frequencies may overlaps with one or more frequencies used by a macro access point].

Regarding Claims 27 and 28,
	The combined system of Patel and Lindoff discloses the device according to claim 11.
 	Patel further discloses wherein the carrier frequency of the second cell that is obtained by the terminal is an integral multiple of 100 kHz that is closest to the actual carrier frequency of the second cell [see pg. 13, ¶163, lines 1-6, the single frequency or one or more of the multiple frequencies overlaps with one or more frequencies used by a macro access point].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469